Opinion issued November 6, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00359-CV
____________

MARIA DE LOS ANGELES GOMEZ AND RAFAEL RIOS, Appellants

V.

BETO CARDENAS, Individually and d/b/a BETO’S AUTO SALES AND LUIS R.
CARDENAS, Appelles




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 775988




MEMORANDUM OPINION
          Appellants have filed a motion to dismiss their appeal.  More than 10 days has
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed with prejudice.  Tex. R. App. P.
42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Higley.